                                                            HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     R.D., a minor, by and through her personal
9    representatives, CATHERINE DAVIS and
10   SEAN DAVIS; and CATHERINE DAVIS                   Case No. 2:18-cv-01009 RAJ
     individually; and SEAN DAVIS,
11   individually,                                     ORDER
12                 Plaintiffs,
13          v.
14   LAKE WASHINGTON SCHOOL
15   DISTRICT,

16                 Defendant.

17          As discussed with the parties on the June 26, 2019 telephonic conference, following
18   summary judgment to Defendant on Plaintiffs’ ADA and Section 504 claims, the only
19   remaining claims in this lawsuit are pursuant to state law. The Court declines to exercise
20   supplemental jurisdiction of these state law claims and instead will remand them to King
21   County Superior Court. See Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7
22   (1988) (“in the usual case in which all federal-law claims are eliminated before trial, the
23   balance of factors to be considered under the pendent jurisdiction doctrine-judicial
24   economy, convenience, fairness, and comity-will point toward declining to exercise
25   jurisdiction over the remaining state-law claims.”).
26          For the reasons stated above, and during the Court’s telephonic conference, the
27   remaining claims are hereby REMANDED to King County Superior Court. The clerk is
28   ORDER – 1
1    instructed to vacate the current trial date and STRIKE all pending motions.
2
           DATED this 26th day of June, 2019.
3
4
5
6
                                                     A
                                                     The Honorable Richard A. Jones
7
                                                     United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
